ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2016-03-17_ORD_01_NA_00_FR.txt.                         INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                         ALLEGED VIOLATIONS
              OF SOVEREIGN RIGHTS AND MARITIME SPACES
                        IN THE CARIBBEAN SEA
                          (NICARAGUA v. COLOMBIA)


                          ORDER OF 17 MARCH 2016




                               2016
                        COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                     VIOLATIONS ALLÉGUÉES
          DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                   DANS LA MER DES CARAÏBES
                          (NICARAGUA c. COLOMBIE)


                        ORDONNANCE DU 17 MARS 2016




4 CIJ1094.indb 1                                         6/02/17 10:45

                                                Official citation :
                          Alleged Violations of Sovereign Rights and Maritime Spaces
                                in the Caribbean Sea (Nicaragua v. Colombia),
                              Order of 17 March 2016, I.C.J. Reports 2016, p. 219




                                            Mode officiel de citation :
                         Violations alléguées de droits souverains et d’espaces maritimes
                              dans la mer des Caraïbes (Nicaragua c. Colombie),
                            ordonnance du 17 mars 2016, C.I.J. Recueil 2016, p. 219




                                                                                1094
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157289-6




4 CIJ1094.indb 2                                                                            6/02/17 10:45

                                                       17 MARCH 2016

                                                          ORDER




                               ALLEGED VIOLATIONS
                    OF SOVEREIGN RIGHTS AND MARITIME SPACES
                              IN THE CARIBBEAN SEA
                             (NICARAGUA v. COLOMBIA)




                              VIOLATIONS ALLÉGUÉES
                   DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                            DANS LA MER DES CARAÏBES
                             (NICARAGUA c. COLOMBIE)




                                                       17 MARS 2016

                                                       ORDONNANCE




4 CIJ1094.indb 3                                                       6/02/17 10:45

                                                                                          219




                                COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2016                                          2016
                                                                                                  17 mars
                                                                                                 Rôle général
                                                17 mars 2016                                       no 155



                   VIOLATIONS ALLÉGUÉES
        DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                 DANS LA MER DES CARAÏBES
                                      (NICARAGUA c. COLOMBIE)




                                              ORDONNANCE


                 Présents : M. Abraham, président ; M. Yusuf, vice‑président ;
                             MM. Owada, Tomka, Cançado Trindade, Greenwood,
                             Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                            MM. Bhandari, Gevorgian, juges ; MM. Daudet, Caron,
                            juges ad hoc ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                    Ainsi composée,
                    Après délibéré en chambre du conseil,
                    Vu l’article 48 du Statut de la Cour et l’article 79, paragraphe 9, de son
                 Règlement,
                    Vu la requête déposée au Greffe de la Cour le 26 novembre 2013, par
                 laquelle le Gouvernement de la République du Nicaragua a introduit une
                 instance contre la République de Colombie au sujet d’un différend por-
                 tant sur des « violations des droits souverains et des espaces maritimes du
                 Nicaragua qui lui ont été reconnus par la Cour dans son arrêt du
                 19 novembre 2012 [en l’affaire du Différend territorial et maritime (Nica‑
                 ragua c. Colombie)] ainsi que sur la menace de la Colombie de recourir à
                 la force pour commettre ces violations »,

                                                                                            4




4 CIJ1094.indb 219                                                                                      6/02/17 10:45

                          droits souverains et espaces maritimes (ord. 17 III 16)           220

                    Vu l’ordonnance du 3 février 2014, par laquelle la Cour, compte tenu
                 des vues des Parties, a octroyé à chacune d’elles un délai de huit mois
                 pour la préparation de sa pièce de procédure écrite et fixé, en consé-
                 quence, au 3 octobre 2014 et au 3 juin 2015 les dates d’expiration des
                 délais pour le dépôt, respectivement, d’un mémoire de la République du
                 Nicaragua et d’un contre‑mémoire de la République de Colombie,
                    Vu le mémoire de la République du Nicaragua, déposé dans le délai
                 ainsi fixé,
                    Vu les exceptions préliminaires d’incompétence de la Cour soule-
                 vées par le Gouvernement de la République de Colombie le
                 19 décembre 2014 ;
                    Considérant que le dépôt des exceptions préliminaires de la République
                 de Colombie a eu pour effet, en vertu de l’article 79, paragraphe 5, du
                 Règlement, de suspendre la procédure sur le fond ;
                    Considérant que la Cour, par son arrêt en date du 17 mars 2016, a
                 déclaré qu’elle avait compétence, sur la base de l’article XXXI du pacte
                 de Bogotá, pour statuer sur le différend entre la République du Nicaragua
                 et la République de Colombie relatif à de prétendues violations par la
                 Colombie des droits du Nicaragua dans les zones maritimes dont ­celui-ci
                 affirme qu’elles lui ont été reconnues par l’arrêt du 19 novembre 2012 en
                 l’affaire du Différend territorial et maritime (Nicaragua c. Colombie),
                   Fixe au 17 novembre 2016 la date d’expiration du délai pour le dépôt
                 du contre-­mémoire de la République de Colombie ;
                     Réserve la suite de la procédure.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le dix-sept mars deux mille seize, en trois exemplaires,
                 dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                 mis respectivement au Gouvernement de la République du Nicaragua et
                 au Gouvernement de la République de Colombie.



                                                                        Le président,
                                                               (Signé) Ronny Abraham.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                                                                                              5




4 CIJ1094.indb 221                                                                                 6/02/17 10:45

